On Second Petition to Rehear.
The plaintiff in error has filed herein a second petition to rehear. This petition to all intents and purposes is a reargument of what has happened heretofore twice in the briefs and once orally. This second petition more or less tries to find a grain of wheat which was hidden under *362a plantain leaf here or there. It though seeks and does nothing more than has been done heretofore.
We admire perserverance very much. Perserverance is the spirit or quality that refuses to yield to discouragement and as we all know discouragement is the great defeater. This quality has been emphasized from biblical times down to date as a necessary prerequisite to success. We do for these reasons admire it but are sorry to say that in the instant case it must fail.
This Court (none of the personnel of the present Court were on the Court at the time the Vickers opinion ■was written) in their decision in the Vickers case, heretofore frequently referred to, unquestionably decided that since the creation of the Highway Patrol that that body had a right to serve search warrants and do everything generally that a law enforcement officer could. The law enforcement officers named in these statutes which have been on the books for many, many years prior to the enactment or the creation of the Highway Patrol were considered to have been so to speak supplemented by the creation of these new peace officers to aid and help enforce the law and stop law violations. It has been our intention heretofore to say that we have concluded after reading and re-reading many times, and again since this second petition to rehear was filed, that this was the purpose of the Vickers opinion. The law enforcement officers of the State have apparently so construed it. The annotaters to the Code have in effect so construed it. In a note affixed to Section 57-148, T.O.A. (this is the Section 15 of Chapter 49 of the Public Acts of 1939, as referred to in the Vickers case) the annotaters to the Code have this to say:
*363“.Provision of this section conferring upon the highway patrol the right to assist county and municipal police authorities in the enforcement of this or any other law relating to alcoholic beverages does not limit the authority of the officers of the highway patrol to those cases in which they are acting in conjunction with the local officers or summoned by the local officers but was intended to assist the body of local officials in'enforcement generally of a general law. * * *
“The provisions.of this section conferring on the highway patrol the authority ‘to enforce the provisions of this act or any other act relating to * * * alcoholic beverages’ includes the execution of search warrants.”
We appreciate the sincerity of counsel in his insistence herein. We feel constrained and obligated to follow the holding of this Court in the Vickers case because as we see it there is absolutely no reason at this point why such holding should be overruled. The reported, case shows Vickers was represented by eminent counsel when the matter was argued before this Court some seventeen years ago.
For the reasons herein stated the petition must be denied.